


116 HR 2124 IH: E–2 Visa Improvement Act of 2019
U.S. House of Representatives
2019-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 2124
IN THE HOUSE OF REPRESENTATIVES

April 8, 2019
Mr. Rutherford (for himself and Ms. Kuster of New Hampshire) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To amend the Immigration and Nationality Act to permit certain E–2 nonimmigrant investors to adjust status to lawful permanent resident status.

 
1.Short titleThis Act may be cited as the E–2 Visa Improvement Act of 2019. 2.Adjustment to lawful permanent resident status of certain E–2 nonimmigrant investors (a)In generalSection 203(b)(5) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(5)) is amended— 
(1)in subparagraph (A)(ii), by inserting except as provided in subparagraph (E)(i), after (ii); and (2)by adding at the end the following new subparagraph: 
 
(E)Special rules for certain E–2 nonimmigrant investors 
(i)In generalIn the case of an alien who has been present in the United States in the status of an alien described in section 101(a)(15)(E)(ii) for at least 10 years the alien is deemed as satisfying the requirement of subparagraph (A)(ii) if the enterprise has created full-time employment for not fewer than two individuals described in such subparagraph (A)(ii). (ii)LimitationNot more than 10,000 visas may be made available under this paragraph to principal aliens described in clause (i) in any fiscal year, except that such visas shall not be included in the number in subparagraph (A) and shall not count towards that limitation on the total visas made available under this paragraph.. 
(b)Conforming amendmentSection 201(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(1)) is amended by adding at the end the following:  (F)Aliens who receive an immigrant visa under section 203(b)(5)(E).. 
(c)Treatment of certain children of nonimmigrant investorsSection 214 of the Immigration and Nationality Act (8 U.S.C. 1184) is amended by adding at the end the following:  (s)Certain children of nonimmigrant investorsIn the case of an alien seeking or that has status under section 101(a)(15)(E)(ii), notwithstanding section 101(b)(1), if the son or daughter of that alien is 26 years of age or younger, that son or daughter shall be deemed a child of the alien accompanying or following to join him. The Secretary of Homeland Security may provide employment authorization to such a son or daughter who is 18 years of age or older and 26 years of age or younger, and who applies for such authorization. If the alien’s status is terminated, such authorization shall also terminate on the same date.. 
(d)Effective dateThe amendments made by subsections (a) and (b) shall take effect on the date of the enactment of this Act. Periods of presence in the United States in the status of an alien described in section 101(a)(15)(E)(ii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(E)(ii)) before such date shall be counted towards satisfying the time requirement specified in subparagraph (E) of section 203(b)(5) of such Act (8 U.S.C. 1153(b)(5)) (as added by paragraph (3) of subsection (a)). (e)Immediate eligibility for adjustment of status of certain long-Term E–2 nonimmigrant investorsAn alien who has been present in the United States in the status of an alien described in section 101(a)(15)(E)(ii) of the Immigration and Nationality Act for not less than 10 years may be immediately eligible to adjust status to that of an alien lawfully admitted for permanent residence pursuant to the amendment made by subsection (a). 

